Citation Nr: 0013405	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder on a direct basis and as secondary to service-
connected disabilities rated as a gunshot wound to the right 
knee, to include a lateral meniscectomy; gunshot wound to the 
right thigh involving Muscle Group XIV; gunshot wound to the 
right calf involving Muscle Group XI; residuals of a right 
sternoclavicular separation; and residuals of a right thumb 
injury (service-connected disabilities).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1959 to 
November 1963.

The current appeal arose from a March 1992 determination and 
a December 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In the March 1992 determination, the RO denied reopening the 
claim of service connection for a cervical spine disorder.  
In the December 1996 rating decision, the RO, in pertinent 
part, denied service connection for a psychiatric disorder as 
secondary to his service-connected disabilities.  In more 
recent determinations, the RO has denied entitlement to 
service connection for a psychiatric disorder on a direct 
basis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The Board denied reopening the claim of entitlement to 
service connection for a cervical spine disorder when it 
issued a decision in May 1988.

2.  Evidence submitted since the May 1988 Board decision does 
not bear directly or substantially upon the issue at hand, is 
either cumulative or redundant, and by itself or in 
connection with the evidence previously of record, is not so 
significant.  

3.  The claim of entitlement to service connection for a 
psychiatric disorder on a direct basis or as secondary to 
service-connected disabilities is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1988 decision wherein 
the Board denied reopening the claim of entitlement to 
service connection for a cervical spine disorder is not new 
and material, and the appellant's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).

2.  The claim of entitlement to service connection for a 
psychiatric disorder on a direct basis or as secondary to 
service-connected disabilities is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background-New and Material Evidence

The evidence which was of record at the time of the May 1988 
decision wherein the Board denied reopening the previously 
denied claim of entitlement to service connection for a 
cervical spine disorder is reported in pertinent part below.

Service medical records reveal that the appellant dislocated 
his right shoulder in December 1961 while practicing judo.  
That same month he complained of neck pain.  No diagnosis 
related to the cervical spine was entered.  A February 1962 
x-ray of the cervical spine no evidence of acute trauma.  The 
examiner noted that there was a small density superior to the 
facet on the left at the C5 level.  The examiner noted that 
the quality of the x-ray was questionable and that a repeat 
x-ray should have been conducted.  There were no other x-rays 
taken in service of record.


An October 1963 medical examination report the appellant's 
neck and spine, and other musculoskeletal system were normal.

A July 1964 physical examination report for employment shows 
the examiner stated that the appellant did not have arthritis 
and that examination of the spine was negative.  The 
appellant underwent an arthrotomy of the right knee in 
November 1975.

A June 1980 VA examination report shows the complained of 
neck pain.  He stated that while in service he was ordered to 
flip himself 360 degrees by throwing his feet in the air and 
landing on the back of his shoulders and his neck.  He stated 
that this was how he injured his neck.  Physical examination 
of the cervical spine revealed mild tenderness over the lower 
cervical spine.  There was no pain in the neck area with 
cervical spine range of motion.  The examiner stated that 
there was no neck muscle spasm or impairment of the cervical 
spine motion.  X-rays of the cervical spine revealed 
arthritis with minimal narrowing of the neural foramen on the 
left at C6-C7.  The diagnosis was chronic cervical muscle 
strain.

An October 1981 VA outpatient treatment report shows that the 
appellant complained of right shoulder pain with neck and low 
back pain.  No diagnosis was entered as to the cervical 
spine.

A November 1981 VA electromyography report shows that the 
appellant had sensory polyneuropathy, but no evidence of 
carpal tunnel syndrome or thoracic outlet syndrome.

A March 1982 VA outpatient treatment report shows the 
appellant complained of neck pain.  The examiner stated that 
there was mild pain with cervical spine motion.  The 
appellant continued to complain of pain in the neck in 1982 
and 1983.

In August 1983 the Board denied entitlement to service 
connection for a cervical spine disability.  The Board stated 
that a cervical spine disorder had not been manifested in 
service, as such had not been documented during service, and 
that no such disability had been demonstrated soon after 
service.  In essence, the Board determined that the appellant 
had not brought forth evidence of a chronic disease or injury 
in service or a nexus between the diagnosis of arthritis of 
the cervical spine and service.  That decision is final.  

A February 1984 VA outpatient treatment report shows that the 
appellant reported neck pain.  No diagnosis was entered.  
January 1986, May 1986, and May 1987 VA medical records show 
a diagnosis of fibromyalgia of the neck and bilateral 
shoulder was entered.

A June 1986 VA examination report shows the veteran 
complained of neck pain from an injury sustained in service.  
Examination of the neck revealed full flexion and 
"complete" extension.  He could rotate his neck to 
30 degrees on the left and right, and there was no increased 
tenderness with compression.  No diagnosis was entered as to 
the cervical spine.

A November 1987 VA outpatient treatment report shows that the 
appellant complained of chest pain which radiated into the 
neck.  He reported a history of neck fracture and right 
shoulder dislocation in 1961.  The diagnosis entered was 
chronic neck pain secondary to previous trauma.  

In May 1988 the Board denied reopening the claim of 
entitlement to service connection for a cervical spine 
disorder.  The Board noted that service medical records had 
not revealed complaints, findings, or diagnoses of a cervical 
spine disorder, and that examination of the spine and upper 
extremities had been normal at separation.  It stated that 
arthritis of the cervical spine had not been shown until 
1980, which was more than one year following the appellant's 
discharge from service.  Finally, it stated that the 
appellant had not brought forth continuity of symptomatology 
between the time he was discharged from service and 1980.

The Board determined that the appellant had not submitted new 
and material evidence to reopen the claim of service 
connection for a cervical spine disorder.  In essence, the 
Board concluded that the appellant had still not brought 
forth evidence of a chronic cervical spine disorder in 
service or a nexus between the current diagnosis of arthritis 
and service.  That decision is final.

Evidence associated with the claims file since the May 1988 
Board decision consists of the appellant's contentions, VA 
medical records which show complaints of neck pain and a 
diagnosis of arthritis, lay statements, and duplicate 
records.

New and Material Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]further analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (The United States Court of Appeals for 
Veterans Claims (Court) held that in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim. An 
adverse determination as to either question is appealable.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determinations of whether evidence is new and material 
are governed by the tests set forth in 38 C.F.R. § 3.156(a).

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999); Fossie v. West, 12 Vet. App. 1, 
4 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  "Material" 
evidence is evidence which is relevant to and probative of 
the issue at hand and, which, furthermore, when reviewed in 
context of all the evidence of record, both old and new, 
would change the outcome of the case.  Smith v. Derwinski, 1 
Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Id.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The Court noted in Elkins and Winters that 
by the ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit Court "effectively decoupled" 
the determination of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209; Winters, 12 Vet. App. 203.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

New and Material Analysis

When a claim is finally denied by the Board, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7104(b).

The appellant seeks to reopen his claim of service connection 
for a cervical spine disorder.  Entitlement to service 
connection for a cervical spine disorder was denied by the 
Board in an August 1983 decision.  The Board denied reopening 
the claim of service connection for a cervical spine disorder 
in a May 1988 decision.  Those decisions are final.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis; not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  See id.

Review of the Board's findings in the May 1988 decision 
shows, in essence, that it found that the evidence of record 
lacked a showing of a chronic cervical spine disorder in 
service and competent evidence of a nexus between the 
diagnosis of arthritis and service.  

Additionally, the Board noted that a diagnosis of arthritis 
had not been shown until more than one year following the 
appellant's discharge from service.  That decision is final 
and may not be reopened unless new and material evidence is 
submitted.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The specified basis of the 
Board's denial is not changed materially by the additional 
medical evidence.

Specifically, the Board notes that the added evidence does 
not establish a chronic cervical spine disorder in service 
nor does it provide a nexus between the diagnosis of 
arthritis and service.  The evidence submitted only 
establishes that which had been documented at the time of the 
May 1988 Board decision-that the appellant sustained a neck 
injury in service which did not result in a chronic cervical 
spine disorder, and that the appellant had a current 
diagnosis of arthritis in the cervical spine.  

The Board is aware that in a February 1988 private medical 
record related to family counseling, the appellant reported 
that he had severe pain in the neck which had been due to an 
old injury that he had sustained while in service.  The 
private social worker entered a diagnosis of panic disorder 
and to rule out major depression.  On Axis III, she stated 
that the appellant had neck problems due to a service injury.  
The Board finds that such evidence cannot constitute a nexus 
between the current diagnosis of arthritis and service.  
Specifically, the nexus opinion is clearly based upon the 
veteran's history.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  Thus, such statement cannot constitute 
a nexus between the appellant's current cervical spine 
disorder and service.




Additionally, the Board finds that the appellant's 
contentions are not new and material and are simply 
cumulative of evidence which was previously of record.  The 
appellant had previously stated that he had sustained an 
injury to his neck in service, which had caused chronic neck 
pain since that time.  He has not submitted any competent 
medical evidence to substantiate his assertion.  His 
contentions provide no basis for reopening the claim, as he 
had previously asserted such facts.

Additionally, although the appellant asserts that the current 
arthritis in his neck is related to the injury he sustained 
in service, he has not been shown to have the medical 
credentials requisite to offer a competent medical opinion as 
to this matter.  Moray v. Brown, 5 Vet. App. 211 (1993) ("If 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim [for 
service connection], it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108"); see Savage v. Gober, 10 Vet. 
App. 488, 494 (1997) citing Epps v. Brown, 9 Vet. App. 341 
(1996); Slater v. Brown, 9 Vet. App. 240, 243 (1996) (medical 
evidence is needed to provide causal nexus between veteran's 
inservice injury and arthritis of the cervical spine); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to copies of the service medical records and records that 
are duplicative of that which was before the Board in 1988, 
such records, by definition, would not constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a). 

Finally, additional VA medical records and private medical 
records have been associated with the claims file since the 
May 1988 Board decision which do not relate to the 
appellant's petition to reopen the claim of service 
connection for a cervical spine disorder.  The Board finds 
that such evidence is not relevant to the issue at hand, and 
thus cannot constitute new and material evidence.  See 38 
C.F.R. § 3.156(a).



Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  See 38 C.F.R. 
§ 3.156(a).

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters, 12 Vet. App 203; Elkins, 12 Vet. 
App 209.

Accordingly, in view of the fact that the Board has 
determined that new and material evidence has not been 
submitted to reopen the appellant's claim of service 
connection for cervical spine disorder, the first element has 
not been met.  See id.  Thus, no further analysis of the 
application to reopen the claim is appropriate.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) citing Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1995); see Winters, 12 Vet. App 
203; Elkins, 12 Vet. App 209.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  




Here, the RO adequately fulfilled its obligation under 
section 5103(a) with the issuance of the December 1996 
statement of the case, which provided the provisions of 38 
C.F.R. § 3.156, the regulation pertaining to new and material 
evidence.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any other 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence.  Thus, no additional development action is 
warranted.


Service Connection Factual Background

Service medical records are silent for any treatment for or a 
diagnosis of a psychiatric disorder.  At separation, the 
psychiatric evaluation was normal.

The appellant underwent a physical examination for employment 
in July 1964.  The examiner stated that there was no evidence 
of a mental or nervous condition, present or potential, which 
would be detrimental to his performance of duties.

The appellant underwent a VA examination in June 1980.  The 
examiner stated that there was no evidence of a psychiatric 
disorder.

In a VA Form 21-4138, Statement in Support of Claim, dated 
April 1988, a private physician stated that he had treated 
the appellant for anxiety and claustrophobia since February 
1988.  He stated that based upon the appellant's service 
injuries, "fractured neck, etc. . . . could be causing or 
aggravating his psychological problems."  He further stated 
that it was reasonable to state that "any stress, whether 
from his daily pain or other source, could be causing or 
aggravating his psychological problems."  The statement was 
co-signed by a private social worker.


A February 1995 VA outpatient treatment report shows the 
appellant reported a history of anxiety attacks.  He reported 
that the attacks were precipitated by the fear of being home 
alone or being away from home.  He stated that the attacks 
had begun in 1988.  The examiner entered a diagnosis of 
specific phobia versus generalized anxiety disorder.  The 
physical diagnosis was arthritis, chronic neck pain.

Private medical records from 1988 and 1990 establish that the 
appellant has a current psychiatric disorder.  In a February 
1988 treatment report, the private social worker determined 
that the appellant had a panic disorder, which she attributed 
to neck, back, and leg problems due to service injuries.  
This was signed off by a psychiatrist.  An October 1988 
treatment report shows the private social worker stated that 
the appellant had had episodic depression "reportedly since 
he was injured 27 years ago."

January and June 1990 treatment reports show a private 
psychologist entered a diagnosis of major depression and 
related it to orthopedic problems, which he stated were 
"neck, shoulders, spine, and [right] knee."  The records 
revealed a diagnosis of claustrophobia.

The appellant was seen at a VA medical facility in December 
1998.  He stated that he wanted to run, yell, or hurt 
someone.  He described feeling hopeless, anxious, and 
depressed.  The provisional diagnosis was anxiety disorder 
and pain disorder associated with medical and psychological 
factors.


Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. at 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well-grounded claim, VA is under no duty to assist the 
claimant in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 
C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Service Connection Analysis

The Board has carefully reviewed the evidence of record and 
finds that the appellant has not submitted a well-grounded 
claim of entitlement to service connection for a psychiatric 
disorder on a direct basis or as secondary to his service-
connected disabilities.  See Caluza, 7 Vet. App. 498; Wallin, 
11 Vet. App. 509; Reiber, 7 Vet. App. 513.

As to the direct service connection claim, the appellant has 
not brought forth competent medical evidence of a psychiatric 
diagnosis in service or a nexus between the post service 
diagnoses of generalized anxiety disorder and claustrophobia 
and service.  The appellant has not stated specifically what 
symptoms, if any, he had in service related to a psychiatric 
diagnosis.  Regardless, the service medical records are 
silent for a diagnosis of a psychiatric disorder.  Thus, the 
claim is not well grounded.  See Caluza, 7 Vet. App. 498.

As to the secondary service connection claim, the appellant 
has established that he has a current psychiatric disorder.  
As stated above, diagnoses of generalized anxiety disorder 
and claustrophobia have been entered.

Additionally, he is service connected for residuals of a 
gunshot wound to the right knee, to include a lateral 
meniscectomy; a gunshot wound to the right thigh involving 
Muscle Group XIV; a gunshot wound to the right calf involving 
Muscle Group XI; residuals of a right sternoclavicular 
separation; and residuals of a right thumb injury.  

Where the appellant's claim fails is the lack of competent 
evidence which establishes that the psychiatric disorder 
either (1) is proximately due to, the result of, or 
aggravated by his service-connected disabilities.

The Board is aware that in the April 1988 Statement in 
Support of Claim, the private physician and social worker 
stated that the appellant's service injuries "could be 
causing or aggravating" the psychological problems.  Such 
statement is insufficient to provide the degree of certainty 
required for the medical nexus evidence.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (a medical opinion which stated 
that the veteran's death "could" have been precipitated by 
his time in a prisoner of war camp was too speculative to 
provide the degree of certainty required for medical nexus 
evidence) citing Sacks v. West, 11 Vet. App. 314 (1998).  
Thus, the Board finds that such statement does not establish 
a well-grounded claim of secondary service connection.  See 
id.

Additionally, in the treatment reports where the examiners 
have put orthopedic problems under Axis III when entering a 
psychiatric diagnosis or have reported episodic depression 
since the appellant had been injured 27 years prior, such 
records are also insufficient to establish the necessary 
nexus, as they are clearly based upon the veteran's history.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In none 
of the medical records does the examiner substantiate his/her 
determination.

The Board finds that there is no competent evidence of a 
relationship between the current psychiatric disorder and 
service or the service-connected disabilities.

The only evidence that links the current psychiatric disorder 
to the appellant's service or service-connected disabilities 
is the appellant's contentions.  The appellant, however, is a 
lay person with no medical training or expertise, and his 
contentions, by themselves, do not constitute competent 
medical evidence of a nexus between the psychiatric disorder 
and his service-connected disabilities.  See Espiritu, 2 Vet. 
App. 492, 494-5 (1992).

This same analysis applies to the numerous lay statements, 
wherein friends and family state that the appellant did not 
have any problems prior to entering service and attribute his 
current psychiatric disorder to service or his service-
connected disabilities.  They are not competent to make such 
opinions.  See id.

In this case, there is no competent evidence of a nexus 
between the psychiatric disorder and service or the service-
connected disabilities, to include on the basis of an 
increase in severity and/or aggravation of the psychiatric 
disorder.  Therefore, the claim of service connection for a 
psychiatric disorder on a direct or a secondary basis is not 
well grounded.  See Caluza, 7 Vet. App. 498; Wallin, 11 Vet. 
App. 509; Reiber, 7 Vet. App. 513; Allen, 7 Vet. App. 439.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in March 1997.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

As the appellant's claim of entitlement to service connection 
for a psychiatric disorder on either a direct or secondary 
basis is not well grounded, the doctrine of reasonable doubt 
has no application to his claim.

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert, 1 Vet. App. at 55; Grottveit, 5 Vet. App. at 93; 
38 C.F.R. § 3.159(a).


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
cervical spine disorder, the appeal is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder 
on a direct basis or as secondary to his service-connected 
disabilities, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

